Title: To George Washington from Francis Barber, 6 February 1781
From: Barber, Francis
To: Washington, George


                        
                            Sir,
                            Pompton Febry 6th 1781
                        
                        I transmit to your Excellency the arrangement of the Jersey brigade. The inclosed certificate of Colonel
                            Shreve will explain upon what principles he is deranged.
                        In the return of the supernumerary officers which accompanies this, you will observe that Captain Philips is
                            deranged on account of an agreement between him & Capt. Lieut. Weyman of the same regiment, the former going out
                            on the halfpay of the latter. Colonel Shreve has undertaken to vouch for the propriety of the measure from his having good
                            information that the like has been admited in other Lines of the army.
                        I am unwilling to trouble your Excellency with complaints of any kind, but I conceive it my duty to represent
                            the disagreeable situation we are in for want of a Commandant of brigade. The eldest officers in camp are Lt Colonel
                            DeHart & myself, between whom there is a dispute of rank, although it was desided last summer in my favor by the
                            Legislature of the State to whom the dispute was refered. This difficulty might be removed & many good purposes
                            obtained could a Brigadier General be spared to take the command until Colonel Dayton’s health will permit him to join the
                            brigade. I have writen to Col. Dayton urging the necessity of his attendance in camp, but he has informed me his health
                            will not allow him.
                        Col. Shreve requested I would inform your Excellency that in consequence of application from Major Barber, he
                            has consulted both the Majors in the brigade & oldest Captains respecting their accepting the office of Brigade
                            Major, and that they wish to decline it. I know this to be case, and not only so, that it is their as well as the superior
                            officers wish that Major Barber be appointed Brigade Major to this Brigade. Major Barber is very anxious to come into the
                            brigade as well as to continue in the service. Should your Excellency conceive it admissible when the principles , you will confer an obligation on him & the Brigade to order the appointment.
                        I have the pleasure to inform, that since the subduction of the revolters, the soldiers have behaved regular
                            & obedient, and that no desertion has happened, which is contrary to my expectation. I have the honor to be, with
                            the most perfect respect & Esteem your Excellencys most obdient, humble Servant
                        
                            F. Barber
                            Lieut. Colo.
                        
                    